Title: To James Madison from Henry Dearborn, 10 September 1802
From: Dearborn, Henry
To: Madison, James


Dear Sir
Washington Septr. 10th. 1802
In establishing a trading house with the Chocktaws, we find from the best information, that a site on the Tombigby will be much the most convenient in every point of view, but as such an establishment would probably interfere with the trade of the House of Panton & others of Pensacola, their influence with the Spanish Government may produce an opposition to our navigating the river, it may therefore be adviseable to take some measure for counteracting any such influence. I consider it a delicate subject & therefore submit the letter to Govr. Claiborn, for your opinnion, will thank you for your opinnion on the subject as early, as convenience to yourself will permit. Please Sir to present my most respectfull compliments to Mrs. Madison & family and believe me to be with esteem Your Humbl. Servt
H. Dearborn
  

   
   RC and enclosure (DLC). Docketed by JM. For enclosure, see n. 3.



   
   For the decision to build a trading house for the Choctaw nation and for the discussion over where to site it, see Henry Dearborn to William C. C. Claiborne, 7 and 11 June 1802, and Claiborne to Dearborn, 20 July, 6 and 19 Aug. 1802 (Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:149–50, 150–51, 153, 158–59, 159–60).



   
   The British firm of Panton, Leslie, and Co. was an influential merchant house in Pensacola that controlled much of the Indian trade in the Floridas and enjoyed special privileges granted by the Spanish government (William S. Coker and Thomas D. Watson, Indian Traders of the Southeastern Spanish Borderlands [Pensacola, Fla., 1986], pp. 363–70).



   
   Dearborn enclosed a letterpress copy of his letter to Claiborne, 10 Sept. 1802 (3 pp.), requesting Claiborne to “sound the Governor of the Floridas” about the possibility of Americans navigating the Tombigbee River “until more permanent arrangments between the two Governments can be made.” Dearborn warned that “it may not be proper to intimate that we have any doubts of the right of navigating any of the Rivers, which pass out of the United States and through the Spanish Territory, but perhaps you may ascertain their present disposition, by intimating that you presume there will be no objection to our furnishing the posts ⟨on⟩ the Mobile & our Indian Agency at Tombigby through their Territory.” No reply from JM to Dearborn’s letter has been found. Dearborn’s letter to Claiborne was sent without alteration and was acknowledged by Claiborne on 16 Nov. 1802 (Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:226–27, 229).


